Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed October 18, 2022 in reply to the Non-final Office Action mailed June 22, 2022. Claims 1, 3, and 5 have been amended; claims 4 and 7-15 have been canceled; and claim 16 has been newly added. Claim 5 has been withdrawn. Claims 1-3, 5, 6, and 16 are now pending. 
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objection to claim 1 presented in the Non-final Office Action mailed June 22, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Bretler nor Snowden et al. explicitly disclose that nona-2,6-dien-1-ol is present in the amount of 75-200 ppm, as now stipulated in newly amended claim 1. Therefore, the 35 USC 103 rejection presented in the Non-final Office Action mailed June 22, 2022 is hereby withdrawn. 
Rejoinder
Claim 1 has been found to be in condition for allowance. Claim 5, which presumably depends, ultimately, from claim 1, and which was previously withdrawn as being directed to a non-elected species, is hereby rejoined. 
Claims 1-3, 5, 6, and 16 are now under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites at least one broad claim limitation (e.g. body-care product) and at least one narrower claim limitation (e.g. perfume, skin-care product) that falls within the broad claim limitation in the alternative in the same claim, which is indefinite. 
Claim 5 depends from claim 4, i.e. is directed to “the composition of claim 4”. However, claim 4 is canceled. 
Claim 16, which depends from claim 1, stipulates in a wherein clause that “the amount sufficient” of the nona-2,6-dien-1-ol is 75-150 ppm. One of ordinary skill in the art cannot definitively ascertain whether or not the actual amount of nona-2,6-dien-1-ol in the claimed composition is necessarily limited to 75-150 ppm. It is noted that claim 1 stipulates that the actual amount of the nona-2,6-dien-1-ol in the composition is 75-200 ppm, but that this amount is “an amount sufficient to provide an antimicrobial effect”. It is believed that 75-200 ppm would still be “an amount sufficient to provide an antimicrobial effect” of the amount sufficient was 75-150 ppm. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Conclusion
Claims 1, 2, and 6 are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617